Shepley, C. J.
— The question presented is, whether the plaintiffs have acquired title to the tract of land described in the conveyance made on March 19, 1832, by John Amory to Thomas Allen, being part of lot numbered one, in the fourth range of lots in the town of Exeter, or to seventy-five acres of the north-east part of it.
After a description of the lot conveyed, by monuments, lines and distances, the deed contains these words, “ containing seventy-five acres, however otherwise they may be bounded.”
"When in addition to such a particular description, the quantity of land is named, the whole is to be considered as descriptive; and the quantity being the less certain part of the description, must yield to the more certain, and the description by boundaries becomes conclusive. Powell v. Clark, 5 Mass. 355. This rule is too well established to be affected by considerations that the parties to a conveyance may in their ignorance of it, have supposed that the less certain description would prevail over the more certain. In the recent case of Pierce v. Faunce, 37 Maine, 63, this rule was enforced against considerations of more weight than are presented in this case.
If the stake named in the deed from Amory to Allen as standing at the termination of the first line is found, that will determine its length; and if it be not found its length will be determined by the number of rods named in the deed. Heaton v. Hodges, 14 Maine, 66.
The acts of the parties and their declarations are not suf*566ficient to destroy or vary their legal rights, as exhibited by the deed. Defendants defaulted.
Judgment for $10 damages.
Tenney, Howard and Hathaway, J. J., concurred.